Case 1:20-cv-03631-PAB-KMT Document 32 Filed 01/28/21 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Action No. 20-cv-03631-PAB-KMT

  GABRIELLA GARITANO, individually and on behalf of all similarly situated persons,

         Plaintiff,

  v.

  CHICK-FIL-A, INC., a Georgia corporation,

       Defendant.
  _____________________________________________________________________

                                  ORDER
  _____________________________________________________________________

         This matter is before the Court on plaintiff’s Motion to Remand [Docket No. 19].

  Defendant responded on January 20, 2021. Docket No. 29. Plaintiff asserts that

  defendant’s removal was not timely and asks that the action be remanded to the District

  Court for El Paso County, Colorado, where it was originally filed. Docket No. 19 at 1–2.

         Plaintiff filed this class action complaint on October 25, 2020, Docket No. 1-1 at

  1, and served defendant on October 30, 2020. Docket No. 1-6. Am ong other things,

  plaintiff alleges that defendant, who employed plaintiff, did not provide plaintiff and

  other non-exempt employees the required 10-minute rest period for every four hours of

  work and 30-minute meal break for a shift exceeding five hours, in violation of the

  Colorado Minimum Wage Act and the Colorado Wage Claim Act. Docket No. 1-2 at

  1–2. Defendant filed an unopposed motion for an extension of time to respond to

  plaintiff’s complaint by December 11, 2020, Docket No. 1-4, which the court granted.

  Docket No. 1-5. That day, defendant removed the action, claiming that the Court has
Case 1:20-cv-03631-PAB-KMT Document 32 Filed 01/28/21 USDC Colorado Page 2 of 6




  jurisdiction based on the Class Action Fairness Act (“CAFA”), codified in part at 28

  U.S.C. §§ 1332(d), 1453(b). Docket No. 1 at 3. CAFA provides removal jurisdiction

  when the amount in controversy exceeds $5 million and the parties are minimally

  diverse, i.e., any member of the class of plaintiffs is a citizen of a different state than

  any defendant. 28 U.S.C. §§ 1332(d)(2)(A), (B).

         Plaintiff argues that defendant’s removal was untimely because, under 28 U.S.C.

  § 1446(b)(1), a defendant must remove a case to federal court within 30 days after

  service of the complaint. Docket 19 at 2 (citing Hammond v. Stamps.com, Inc., 844

  F.3d 909, 913 (10th Cir. 2016)). Plaintiff claims that this 30-day rule applies to actions

  brought under CAFA. Id. (citing Countryman v. Farmers Ins. Exchange, No. 10-cv-

  01075-REB-KMT, 2010 WL 4537091, at *1 (D. Colo. Nov. 3, 2010)). Therefore,

  because defendant filed its notice of removal 42 days after service, plaintiff argues

  removal was not timely and the matter should be remanded. Id.

         In general, “[t]he notice of removal of a civil action or proceeding shall be filed

  within 30 days after the receipt by the defendant, through service or otherwise, of a

  copy of the initial pleading setting forth the claim for relief upon which such action or

  proceeding is based.” 28 U.S.C. § 1446(b)(1). Courts in this circuit have held that the

  30-day removal period applies to cases removed under CAFA. See, e.g., Fun Servs. of

  Kan. City, Inc. v. Hertz Equip. Rental Corp., 2012 WL 2568177, *3 (D. Kan. 2012)

  (“Once the thirty-day time period in 28 U.S.C. § 1446(b) expires, any attempt at removal

  is untimely unless some change in the nature of the action creates a new basis for

  removal.”); Countryman v. Farmers Ins. Exch., 639 F.3d 1270, 1271 (10th Cir. 2011)



                                                2
Case 1:20-cv-03631-PAB-KMT Document 32 Filed 01/28/21 USDC Colorado Page 3 of 6




  (“within the thirty-day removal period, [d]efendants filed a joint notice of removal of the

  action to federal district court pursuant to the Class Action Fairness Act”).

         Nevertheless, there is an “escape hatch” to the 30-day deadline for removal.

  Paros Props., LLC v. Colo. Cas. Ins. Co., 835 F.3d 1264, 1268 (10th Cir. 2016). Even

  though a case may not be initially removable, “a notice of removal may be filed within

  30 days after receipt by the defendant, through service or otherwise, of a copy of an

  amended pleading, motion, order or other paper from which it may first be ascertained

  that the case is one which is or has become removable.” 28 U.S.C. § 1446(b)(3).

         Invoking the “escape hatch,” defendant argues that, because plaintiff’s state

  court complaint contained “no information whatsoever regarding the amount of

  damages [she] was seeking either on her own behalf or on behalf of the putative class,”

  it was not clear that the case was removable until defendant understood, after calls with

  plaintiff’s counsel on November 11 and 20, that plaintiff intends “to pursue a broad

  class,” alleging that defendant is the actual employer of all hourly employees at all

  Chick-fil-A brand restaurants in Colorado. 1 Docket No. 29 at 3. After these calls,

  defendant “conducted an investigation on its own initiative” to determine whether

  removal might be proper. Id. Defendant states that it had to consult its business

  records to determine the number of hourly employees in Colorado and had to calculate

  the amount in controversy.2 Id. at 4. Defendant insists that removal was proper outside


         1
          Plaintiff’s complaint defines the class as “all persons who worked as hourly
  employees for defendant in Colorado within the statute of limitations,” Docket No. 1-1 at
  3, and states that damages should be “determined at trial.” Id. at 4, 5.
         2
          Defendant states that there are 54 Chick-fil-A restaurants in Colorado, including
  50 franchises, two “license” locations, and two locations operated by defendant. Id. at

                                               3
Case 1:20-cv-03631-PAB-KMT Document 32 Filed 01/28/21 USDC Colorado Page 4 of 6




  of the traditional 30-day period because “the law is clear that [a defendant] may choose

  to conduct its own investigation,” and “may properly remove to federal court under

  CAFA when and if the requirements for removal are satisfied.” Id. at 11. In support of

  its argument that it is “not under any deadline to remove,” defendant cites, among other

  cases, Cutrone v. Mortgage Elec. Registration Sys., 749 F.3d 137, 144–46 (2d Cir.

  2014). Id. at 11–12.

         The Court agrees with defendant. “This circuit has been very strict in assessing

  whether grounds for removal are ascertainable.” Paros, 835 F.3d at 1269. In Paros, a

  non-CAFA case, the Tenth Circuit explained that removal “require[s] a specific

  allegation that damages exceed the federal jurisdictional amount,” for instance, where

  the complaint “allege[s] facts from which the [jurisdictional] amount may be easily

  derived through arithmetic.” Id. at 1269 and n.4. The Paros court cited Cutrone, a

  CAFA case that defendant relies upon, as an example where removability was not

  unambiguous. Id. at n.4. In Cutrone, “[t]he named plaintiffs’ identification of their

  damages ($6,835.20) and their allegation that the potential class ‘includes hundreds,

  and likely thousands, of persons and entities,’ were not adequate to trigger the 30-day

  removal periods.” Cutrone, 749 F.3d at 139. The court held that the amount in

  controversy was not unambiguous and could not be derived easily through arithmetic.

  Id. at 145–46. Therefore, the 30-day clock did not begin to run when plaintiff filed his

  complaint. Id. at 146–48 (“If a complaint is vague, indeterminate, or otherwise fails to



  4. Defendant further states that the two restaurants it operates employ approximately
  60 employees each and that, even if only 30 employees work at each of the other 50 –
  or 52 – locations, the amount in controversy would exceed $5 million. Id. at 12–13.

                                               4
Case 1:20-cv-03631-PAB-KMT Document 32 Filed 01/28/21 USDC Colorado Page 5 of 6




  convey these jurisdictional predicates, the removal clocks of 28 U.S.C. §§ 1446(b)(1)

  and (b)(3) are not triggered.”). Rather, where the complaint does not reveal on its face

  that there is a sufficient basis for jurisdiction under CAFA, it is appropriate for a

  defendant to remove a case after it completes its own investigation. Id. at 146–47

  (citing Roth v. CHA Hollywood Med. Ctr., L.P., 720 F.3d 1121, 1123–24 (9th Cir. 2013)).

         Courts will “not inquire into a defendant’s subjective knowledge or what the

  defendant should have inferred from an investigation or a review of its files.” Paros,

  835 F.3d at 1270 (citing Moltner v. Starbucks Coffee Co., 624 F.3d 34, 38 (2d Cir.

  2010) (“Requiring a defendant to read the complaint and guess the amount of damages

  that the plaintiff seeks will create uncertainty and risks increasing the time and money

  spent on litigation.”)). This rule is consistent with other circuits. Id. at 1270–71

  (collecting cases); see, e.g., Lovern v. Gen. Motors Corp., 121 F.3d 160, 162 (4th Cir.

  1997) (“[W]e will not require courts to inquire into the subjective knowledge of the

  defendant, an inquiry that could degenerate into a mini-trial regarding who knew what

  and when . . . . [The grounds for removal must] be apparent within the four corners of

  the initial pleading or subsequent paper.”); Walker v. Trailer Transit, Inc., 727 F.3d 819,

  825 (7th Cir. 2013) (requiring “specific and unambiguous notice that the case satisfies

  federal jurisdictional requirements and therefore is removable. Assessing the

  timeliness of removal should not involve a fact-intensive inquiry about what the

  defendant subjectively knew or should have discovered through independent

  investigation.”).




                                                5
Case 1:20-cv-03631-PAB-KMT Document 32 Filed 01/28/21 USDC Colorado Page 6 of 6




         CAFA’s minimal diversity is apparent from plaintiff’s complaint. Docket No. 1-1

  Thus, the only question is whether the complaint provides clear, unequivocal notice that

  the amount in controversy exceeds $5 million. Plaintiff’s complaint defines the class as

  “all persons who worked as hourly employees for defendant in Colorado within the

  statute of limitations,” Docket No. 1-1 at 3, and states that dam ages should be

  “determined at trial.” Id. at 4, 5. Plaintiff does not include any indication of how many

  employees could be in this class or the amount that each employee is owed. Without

  factual allegations upon which to clearly determine the number of employees or the

  amount that each employee might claim, plaintiff’s complaint does no more than

  suggest that the right to remove may exist. See Chateau Vill. N. Condo. Ass’n v. Am.

  Family Mut. Ins. Co., No. 14-cv-01583-PAB-NYW, 2015 WL 1064627, at *2 (D. Colo.

  Mar. 9, 2015). Instead, plaintiff’s complaint required “defendant to read the complaint

  and guess the amount of damages.” Moltner, 624 F.3d at 38. The Court finds that the

  initial pleading in this case did not contain a clear and unequivocal basis for defendant

  to ascertain removability and did not trigger the 30-day clock of § 1446(b)(1).

  Therefore, defendant’s removal was not untimely.

         It is therefore

         ORDERED that plaintiff’s Motion for Remand [Docket No. 19] is DENIED.

         DATED January 28, 2021.

                                            BY THE COURT:



                                            PHILIP A. BRIMMER
                                            Chief United States District Judge


                                               6
